Citation Nr: 0508594	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-00 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits under Chapter 30, Title 38, United 
States Code, currently calculated as $755.77, to include the 
validity of the debt.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to June 
1994 and from April 2002 to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran testified at a personal hearing in Montgomery, 
Alabama, in July 2001.  A copy of the transcript is 
associated with record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment in issue resulted from a 
retroactive adjustment to the veteran's educational benefits 
under Chapter 30, Title 38, United States Code.  A VA Form 
22-1999, Enrollment Certification, was certified for 
enrollment at the University of Maryland (UMD) for the Spring 
1995 term, from January 18, 1995 to May 9, 1995, at six 
semester hours.  In June 1995, a VA Form 22-1999b, Notice of 
Change in Student Status, was received by VA from the UMD 
indicating the appellant had received an "I" (incomplete) 
grade for six semester hours for that term.  In September 
1996 letter to the veteran, VA requested mitigating 
circumstances and gave him the required year to make up the 
incomplete grades.  But he did not respond and a retroactive 
adjustment made to the veteran's benefits resulted in an 
overpayment of $755.77.  In a May 1997 letter, the appellant 
indicated that he had received notice the he had been 
overpaid $755.77; that he believed the overpayment amount was 
incorrect and requested that the disputed amount be waived 
without penalty or without jeopardizing his ability to use 
his benefits; that, in April 1995, he had accepted a position 
with the Columbus, Georgia Police Department; and that he his 
UMD instructors had given him verbal permission to complete 
his studies in Columbus.  

In June 1998, the Committee denied the appellant's waiver 
request, noting that he had not responded to VA's request for 
mitigating circumstances and that failure to collect the debt 
would result in unjust enrichment and unfair gain to the 
appellant.
 
In a notice of disagreement (NOD) received in August 1998, 
the appellant requested a hearing.  He also stated that he 
had been enrolled as a full-time student at UMD and had 
personally contributed over $1,200 towards tuition, books and 
other fees without receiving any type of financial support 
from VA or UMD; that, as early a February 1995, it was 
apparent that he could not continue to attend the UMD as a 
full-time student without some sort of financial assistance; 
that, as a result, he was forced to accept employment in 
order to continue his studies but the location of his 
employment could not accommodate his required research and 
analysis due to lack of adequate research facilities in the 
region; and that denial of his waiver request would place an 
additional financial burden on his family.

At a July 2001 personal hearing held in Montgomery, Alabama, 
the appellant testified that he had not used the benefits; 
that he paid $1,200 of his own money for tuition and 
expenses; that he had not received any payments from VA; that 
he had attended classes from January to March 1995; that the 
only payment he received was a $300 a month payment for 
Reserve drill; that until this matter is cleared up he has 
not sought further educational benefits from VA; that, since 
he had not received any VA benefits, he took employment with 
the anticipation of being able to transfer his courses to 
another college/university or to complete his coursework in 
another manner; and that, because the closest research 
facilities that would be adequate were either in Macon or 
Atlanta, he was unable to complete his coursework. 

In August 2002, VA received copies of three cancelled checks 
from the Department of the Treasury (Treasury) in amounts of 
$492.60, $202.44, and $60.73, equaling the amount of 
indebtedness.  

As noted in a July 2003 letter, prior to his recall back into 
active duty in support of Operation Enduring Freedom, the 
veteran had asked VA to delay his appeal until his release 
from active duty and for protection under the Soldiers and 
Sailors Act while he was deployed, but maintains that VA 
failed to take into consideration his deployment and 
separation from his family.  

The Board notes that the veteran has made statements that may 
be construed as raising the issue of the validity of the 
amount of the assessed overpayment.  The veteran maintains 
that he did not receive any VA educational assistance checks 
and that such checks were misdirected to his home of record 
and not to his permanent mailing address.  He contends that 
VA neither reviewed whether the checks were cashed with his 
knowledge nor gave him the opportunity to see the evidence 
showing that he directly received any educational assistance.  
The veteran, in essence, disputes the validity of the debt.  
The Court has held that when the validity of the debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on the waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2004); see also VAOPGCPREC 6-98.  The propriety and amount 
of the overpayment at issue are matters that are integral to 
a waiver determination.  See Schaper, 1 Vet. App. at 434.  As 
such, the Board believes that further action by the Committee 
to determine whether the creation of the debt at issue was 
proper and, if so, the correct amount is needed prior to 
further appellate consideration.

In particular, the Board observes that the Committee received 
copies of three benefit checks and attached them to the 
supplemental statement of the case issued by the Committee on 
November 22, 2002; however, the reverse sides of the checks 
are so unreadable and only the $60.73 check appears to have 
any signature on it, which might, or might not, be the 
appellant's.  On remand, the Committee should contact the 
Treasury and attempt to obtain better copies of the three 
checks to clarify whether they were signed or negotiated by 
the appellant, before addressing the validity, and amount, of 
the debt, if any.  Moreover, the Board notes that veteran has 
consistently maintained that he did not complete his 
coursework because of financial difficulties and that payment 
of his debt would result in financial hardship for his 
family, particularly in light of his recall to active duty 
for a year between April 2002 and April 2003.  Consequently, 
if the debt is determined to be valid, the appellant should 
be asked to submit an updated financial status report (FSR).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The RO should contact the Department 
of the Treasury and request that it 
provide more readable copies of the 
checks supposedly issued to the appellant 
in amounts of $492.60, $202.44, and 
$60.73 for educational benefits.  These 
copies should be associated with the file 
and the veteran should be given copies 
for his own review and to indicate 
whether they contain his signature or 
were negotiated by him.  If such 
documents are no longer available, the 
provider should so indicate.

2.  The RO should set forth in the record 
a written paid and due audit of the 
veteran's educational assistance account 
for the period of the overpayment.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid to the 
veteran, as well as the amounts properly 
due.  A copy of the written audit should 
be inserted into the claims folder and 
another provided to the veteran.

3.  The Committee should then adjudicate 
the issue of whether the overpayment of 
the Chapter 30 educational benefits at 
issue was properly created, including 
consideration of whether the overpayment 
was due to sole VA administrative error, 
and the amount of any overpayment.  A 
comprehensive explanation of the 
Committee's reasons and bases for that 
decision should be prepared and 
incorporated into the claims folder, to 
include a discussion of any information 
obtained from the Department of the 
Treasury and the veteran.  If it is 
determined that any or all of the 
overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  In any case, the 
veteran should be informed of the 
decision made and should be allowed the 
requisite period of time for a response.

4.  Thereafter, if an overpayment is 
found to have been properly created, the 
veteran should be allowed an opportunity 
to submit additional evidence pertinent 
to his request for waiver of recovery of 
the assessed overpayment, including a 
complete financial status report, citing 
all current income, expenses, and assets.

5.  After the actions requested above 
have been completed, the case should be 
referred to the Committee to review the 
record and reconsider the veteran's 
request for waiver pursuant to the 
principals of equity and good conscience.  
A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

6.  If the Committee's determination 
remains unfavorable to the veteran, he 
should be furnished a supplemental 
statement of the case which specifically 
addresses the issue of creation of the 
overpayment and which contains a 
recitation of the pertinent law and 
regulations governing the issue of proper 
creation, including 38 U.S.C.A. § 5112 
(West 2002); 38 C.F.R. § 1.965(a) (2004).  
This document should further reflect 
detailed reasons and bases for the 
decision reached.  

When the above development has been completed, the veteran 
should be afforded the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




